Citation Nr: 1145782	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-37 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for removal of the prostate and bladder, and partial removal of the urethra.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1954 to August 1956.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2010, the appellant and his spouse testified at a Board videoconference hearing.  A transcript of the hearing is associated with the record on appeal.  

In April 2011, the Board solicited an opinion from an independent medical expert (IME), pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 (2011).  In September 2011, the appellant and his representative were provided with a copy of the IME opinion and offered the opportunity to submit additional evidence or argument in accordance with 38 C.F.R. § 20.903(a).  Later that month, the appellant indicated that he had no further argument or evidence to submit and asked that the Board proceed immediately with adjudication of his appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence establishes that the appellant did not sustain additional disability, including removal of his prostate and bladder, and partial removal of the urethra, as a result of VA's failure to diagnose his bladder cancer in a timely manner.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for removal of the prostate and bladder, and partial removal of the urethra, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a March 2007 letter issued prior to the initial decision on his claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The March 2007 letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The appellant has not argued otherwise.  The RO has obtained VA and private clinical records regarding the medical treatment at issue in this case.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

Additionally, the Board obtained has obtained an IME opinion in connection with the claim.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the opinion obtained is adequate.  As set forth in more detail below, the opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The IME also provided a detailed rationale for the opinion rendered, with citations to the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In pertinent part, the record on appeal shows that the appellant initiated care at the Houston VA Medical Center (VAMC) in December 2003.  At that time, he was noted to have a history of renal stones.  Subsequent VA clinical records document continued urinary complaints.  An intravenous pyelogram (IVP) performed in December 2005 showed that the bladder was within normal limits.  A cystoscopy performed in May 2006 showed a normal urethra and bladder, with no evidence of a tumor or foreign object.  A CT (computerized tomography) scan of the abdomen was also performed in May 2006 and identified no pertinent abnormalities.  

In September 2006, the appellant underwent another cystoscopy, as well as a left ureteroscopy, and left ureteral stent placement in connection with his complaints of recurrent urinary tract infections and renal stones.  The procedure reportedly showed no gross tumors within the bladder.  In October 2006, the appellant underwent another CT scan of the abdomen in connection with continued urinary symptomatology.  The study's findings included a suggestion of a vague ill-defined hyperdensity within the urinary bladder.  The assessments included hydronephrosis, hematuria, urinary retention, and questionable urinary mass.  Bladder cancer was not diagnosed nor was a follow-up cystoscopy performed.  The appellant was seen by VA on several subsequent occasions in October and November 2006 in connection with continued urinary complaints, including gross hematuria, but no bladder cancer was identified nor was a follow-up cystoscopy performed.  

In late November 2006, the appellant consulted a private urologist who performed an ultrasound which confirmed the mass on the right side of his bladder.  The appellant was hospitalized the following day and underwent a cystoscopy and transurethral resection of a large bladder tumor.  The pathology report notes a diagnosis of invasive grade 3 urothelial carcinoma.  In December 2006, the appellant underwent a radical cystoprostatectomy with ileal loop urinary diversion secondary to bladder cancer.  

In February 2007, the appellant submitted an application for VA benefits, seeking compensation under 38 U.S.C.A. § 1151 for removal of the prostate and bladder, and partial removal of the urethra.  

In support of his claim, the appellant provided a June 2009 letter from the Deputy Chief of Staff at the Houston VAMC.  In the letter, the VA physician summarized the appellant's medical history, including the treatment provided by VA.  He noted that such treatment had included a cystoscopy and left ureteroscopy on September 7, 2006, which reportedly showed no gross tumors or stones within the bladder.  He acknowledged that "[i]t is clear there was a missed diagnosis from the September 7, 2006 cystoscopy based on [subsequent] CT results from October 20, 2006 and confirmed by the private urologist on November 21, 2006."  He further noted that the cancer had spread to the appellant's lymph nodes by the time it was diagnosed by the private urologist in November 2006.  He indicated that it could not be known with certainty whether an earlier diagnosis of cancer in September 2006, rather than in November 2006, "would have made a difference, but it could well have been."  

In July 2009, the RO solicited a medical opinion in connection with the appellant's claim.  In an August 2009 opinion, a VA family practice physician indicated that after reviewing the appellant's claims folder and medical records, he was unable to find any documentation of any improper or untimely treatment of the appellant, but provided no rationale for his conclusion in this regard.  

In October 2010, the appellant and his spouse testified at a Board videoconference hearing.  The appellant testified that in May 2006, he sought treatment at the Houston VAMC in connection with recurrent urinary symptoms such as blood in his urine.  He indicated that between May 2006 and November 2006, he visited the emergency room there on numerous occasions and underwent multiple diagnostic procedures, including a biopsy of his prostate gland and several CT scans.  He indicated that although a suspicious mass was evident on an October 2006 CT scan, his VA treatment providers told him that he probably had an infection or kidney stones and prescribed antibiotics.  When he failed to obtain relief from his symptoms with the treatment provided by VA, however, he contacted a private urologist who diagnosed cancer in November 2006.  The appellant testified that as a result of his cancer, he had undergone removal of his bladder and prostate and a rerouting of his urethra.  He and his spouse testified that it was their belief that VA's failure to diagnose his cancer sooner had resulted in additional disability warranting compensation under section 1151.  

In April 2011, the Board solicited an independent medical expert (IME) opinion in connection with the appellant's claim.  In September 2011, the IME provided the requested opinion.  The IME, a board certified urologist who serves as the Chief Medical Officer and Senior Vice President of UMass Memorial Medical Center as well as a professor of urology at the University of Massachusetts Medical School, indicated that he had reviewed the appellant's entire claims folder for the purpose of providing his expert professional opinion in connection with the appellant's case.  He noted that the appellant's record demonstrated a longstanding history of recurrent nephrolithiasis with known kidney stones resulting in frequent microscopic blood cells on urinalyses.  He noted that in December 2005, the appellant had undergone an intravenous pyelogram (IVP) at the VA urology clinic which showed a normal bladder and no kidney obstructions.  In early May 2006, the appellant underwent a cystoscopy at the VA urology clinic which was also determined to be normal, with no evidence of a tumor, as was a CT scan of the abdomen.  

The IME noted that in September 2006, the appellant underwent surgery and lithotripsy because of a large stone in the left kidney.  He noted that the cystoscopy report from that day described the bladder mucosa as consistent with cystitis.  Post-operatively, the appellant developed urinary retention and had to have a catheter inserted.  Because the appellant thereafter exhibited episodes of hematuria, as well as urgency and frequency, another CT scan was performed in October 2006, which showed new onset of marked right hydronephrosis as well as a vague hyperdensity within the urinary bladder, suspicious for a bladder mass/neoplasm.  By this time, the appellant was exhibiting gross hematuria resulting in blood clots which obstructed his urinary tract, preventing him from urinating.  In November 2006, another CT scan was ordered and showed new left hydronephrosis with a stone in the distal left ureter and severe right hydronephrosis with periuretal soft tissue stranding.  

The IME noted that at this point, the appellant sought a second opinion from a private urologist.  On November 21, 2006, the urologist performed an ultrasound which was suspicious for a bladder mass.  The appellant was hospitalized later that day and underwent a transurethral resection of the bladder tumor.  Pathological testing showed this to be a high grade transitional cell carcinoma invading into the prostate and right ureteral orifice.  Subsequently, in December 2006, the appellant underwent a radical cystoprostatectomy with ileal loop urinary diversion.  Pathological testing showed grade 3 transitional cell carcinoma of the bladder invasive through the entire bladder wall and extending into the perivesical fatty tissue and involving the prostatic ducts and infiltrating the prostatic stroma.  The right pelvic lymph node was extensively positive for metastatic transitional cell cancer.  The appellant was also positive for CD5+ B- cell lymphoma involving five additional lymph nodes.  The appellant thereafter transferred his postoperative care back to VA where he received chemotherapy.  The IME noted that follow-up CT scans and evaluations revealed no evidence of recurrent or metastatic disease in the appellant.

The IME indicated that after reviewing the entire record, he concurred with the Deputy Chief of Staff at the Houston VAMC that VA had failed to diagnose the appellant's bladder cancer in September 2006 when the cystoscopy and stent placement was performed.  The IME explained that there was no question that the appellant's muscle invasive tumor, which measured 6.5 centimeters in diameter in November 2006, would certainly have been present in the bladder in September 2006 and should have been diagnosed at that time.  He noted that even more disturbing was the fact that the appellant had had a follow-up CT scan in October 2006 which had shown a new onset of marked right hydronephrosis and a probable mass in the bladder, yet no cystoscopy was thereafter performed.  The IME further noted that despite another November 2006 CT scan which again confirmed the presence of a suspicious bladder mass, VA again failed to perform a cystoscopy.  Under these circumstances, the IME indicated that VA had failed to exercise the appropriate standard of care.  In other words, a physician exercising a normal degree of skill and care would have followed up on the right hydronephrosis and the probable bladder mass.  In that regard, the IME noted that the private urologist quickly diagnosed the appellant's bladder cancer within one day of the appellant's discharge from VA care.  

The IME indicated, however, that it was a more difficult question as to whether the appellant suffered additional disability which probably would have been avoided if a proper diagnosis had been made in September 2006.  After reviewing the record, the IME indicated that he had concluded that the appellant's claimed disability, removal of the prostate and bladder, and partial removal of the urethra, was not something which would have been avoided had the diagnosis of bladder cancer been made in September 2006.  He explained that although the tumor was undoubtedly present in September 2006, even if the diagnosis had been made in a timely fashion at that time, the same operation would have to have been performed.  He indicated that what may or may not have been present in September 2006 was the metastatic lymph node that was noted in December 2006.  Nonetheless, he noted that subsequent records established that the appellant had responded to post-surgical chemotherapy and currently had no evidence of ongoing disease.  Under these circumstances, the IME concluded that the appellant had not suffered additional disability.  


Applicable Law

Veterans who sustain an additional disability as the result of VA hospitalization, medical or surgical treatment, vocational rehabilitation, or examination shall receive disability compensation in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002).

A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d) (2011)

The factual elements necessary to support a claim under section based on an alleged failure to diagnose or treat may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  In general, however, entitlement to benefits based on such claims requires a determination that (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the claimant suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VA O.G.C. Prec. Op. No. 5-2001, 66 Fed. Reg. 33,312 (2001); see also Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed.Cir.2010).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks compensation under 38 U.S.C.A. § 1151 for removal of the prostate and bladder, and partial removal of the urethra.  Specifically, he contends that VA's failure to diagnose his bladder cancer in a timely fashion required surgical removal of his prostate and bladder, as well as partial removal of his urethra.  After carefully reviewing the record on appeal, the Board concludes that the preponderance of the evidence is against the claim.  

As noted, a claim for benefits under 38 U.S.C.A. § 1151 based on a failure to diagnose a condition requires a showing that (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the claimant suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010); see also VA O.G.C. Prec. Op. No. 5-2001.  

In this case, the medical evidence clearly establishes that VA failed to diagnose the appellant's bladder cancer in a timely fashion.  Indeed, the Deputy Chief of Staff at the Houston VAMC acknowledged that "[i]t is clear there was a missed diagnosis" at the time of a cystoscopy performed on September 7, 2006," as well on CT scans performed on October 20, 2006, and November 17, 2006.  The medical evidence further clearly establishes that VA treatment providers failed to exercise the appropriate standard of care in the appellant's case.  As noted, in September 2011, an IME, a board certified urologist, explained that a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the appellant's bladder cancer at the time of the September 7, 2006, cystoscopy and rendered immediate treatment.  

Although VA failed to diagnose and treat the appellant's bladder cancer as early as it should have, the most probative evidence establishes that the appellant did not suffer additional disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  In that regard, as discussed in detail above, the IME who provided an opinion in this case explained that the removal of the appellant's prostate and bladder, as well as the partial removal of his urethra, is not something which would have been avoided had the diagnosis of bladder cancer been timely made in September 2006.  He explained that although the tumor was undoubtedly present in September 2006, even if the diagnosis had been made in a timely fashion at that time, the same operation would have to have been performed.  

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise, specialized training, and experience to opine on the matter at issue in this case.  In addition, the independent medical expert directly addressed the appellant's contentions, based his opinion on a complete review of the appellant's claims folder, including the most pertinent evidence therein, and provided a detailed rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (discussing factors for determining probative value of medical opinions). 

The Board has considered the fact that in the June 2009 letter discussed above, the Deputy Chief of Staff at the Houston VAMC noted that by the time the appellant's bladder cancer was diagnosed by the private urologist, it had spread to his lymph nodes.  He indicated that he was unable to know with certainty whether an earlier diagnosis of bladder cancer in September 2006 would have made a difference in the appellant's case, but it "could well have."  Similarly, the IME indicated that the metastatic lymph node noted in December 2006 may or may not have been present in September 2006.  

In light of these medical statements, the Board has considered whether an award of compensation under section 1151 is appropriate for residuals of metastatic cancer in the lymph node.  It is well established, however, that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Under these circumstances, the Board finds that there is an insufficient basis upon which to award compensation under section 1151 for residuals of metastatic cancer to the lymph node.  In any event, the IME has explained that the appellant underwent chemotherapy following his cystoprostatectomy with ileal loop urinary diversion and has exhibited no evidence of recurrent or metastatic disease.  Thus, he sustained no additional disability.  

In summary, the Board finds that the most probative evidence establishes that VA's failure to diagnose the appellant's bladder cancer in a timely fashion was not the proximate cause of the removal of his prostate and bladder, and the partial removal of the urethra.  Because the most probative evidence establishes that the appellant did not sustain additional disability, including removal of the prostate and bladder, and partial removal of the urethra, as a result of VA's failure to diagnose his bladder cancer in a timely manner, compensation under section 1151 is not warranted.  The preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for removal of the prostate and bladder, and partial removal of the urethra is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


